DETAILED ACTION
Claim Objections
The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
For examination purposes, the examiner shall consider “claim 2” to “claim 4” as a single claim to avoid confusion due to claim dependencies.  Moreover, the examiner shall refer to the original claim numbers for rejection purposes.  As for the subsequent dependency on “claim 2” in claims 5, 7, 8, 16, 17, 18, and 19, the examiner shall consider they are dependent on the first “claim 2”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 2, 2, 3, 4, 7-17 and 21 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Puetz et  al. (US 6,418,265 B1, hereinafter “Puetz”).
Regarding claims 2, 2, 3, and 4, Puetz discloses a fiber distribution hub comprising: a cabinet (30 in Fig 4) defining an interior accessible through a cable port (Fig. 4; within 30); 
a feeder cable entering the cabinet through the cable port (at 41 in Fig. 8); 
a distribution cable exiting the cabinet (at 60 in Fig. 11); 
a plurality of optical adapters disposed within the cabinet (41 is within 30), the adapters providing an interface between the feeder cable (41 in Fig. 13) and the distribution cable;
an optical splitter (392) disposed within the cabinet; 
a first fiber pathway including a first portion (392 within 30) extending from the feeder cable to the optical splitter (Fig. 13, fiber route) and including a second portion extending from the optical splitter to at least some of the adapters to interface with the distribution cable (fiber route to 41 or 60); and 
a second fiber pathway extending from the feeder cable and bypassing the optical splitter to reach others of the optical adapters (Col. 7, lines 1-10);
wherein the optical adapters are disposed at a panel to define a termination field (41 in Fig. 13);
wherein the optical adapters are first optical adapters (41); and wherein the first fiber pathway includes a second plurality of adapters (393 in Fig. 13) that are mounted at a different orientation than the first optical adapters;
wherein the second plurality of adapters (393) connect fibers of the feeder cable to splitter input fibers (at 392).  
	Claim 7.  Puetz discloses the first portion of the first fiber pathway does not overlap with the second fiber pathway.  The bypass does not overlap because it does not get routed to 392 (Col. 7, lines 4-13).
	Claim 8-9.  Puetz discloses the optical splitter and the adapters are carried by a frame configured to move relative to the cabinet (50); wherein the frame is configured to pivot relative to the cabinet.  The examiner considers the frame is capable of pivoting as it is being removed. (Col. 5, lines 1-40).  
Claims 10-11.  The frame has a height extending between a bottom and a top of the frame (50), the height of the frame extending along a majority of a height of the cabinet (see area within 58), wherein the optical splitter is disposed at the tope of the frame (392 in Fig. 13).  The cabinet further comprising a bend radius limiter mounted to the frame, wherein at least a portion of the bend radius limiter is at an elevated position relative to the top of the frame (350 or 39, Fig. 8).  
Claims 12.  The frame has a front and a rear, wherein the optical adapters mount to the frame so that the optical adapters define front ports accessible at the front of the frame and rear ports accessible at the rear of the frame (41 or 47 and 41), wherein the second portion of the first fiber pathway and the second fiber pathway both extend to the front ports of the optical adapters (Col. 7, lines 1-10).  
Claim 13.  The frame defines an opening at which a bend radius limiter is disposed, the opening being disposed along the second fiber pathway (front face 50 and 350).
	Claims 14-15.  The frame (50) has a front surface and an opposite rear surface; and the optical adapters being disposed on a plurality of termination modules mounted to the rear surface of the frame (60).
	Claim 16.  The optical adapters are mounted to a plurality of termination modules (50) that are each mounted within the cabinet (Fig. 8), wherein the termination modules are L-shaped (backend 50 is L-shaped, Fig. 8).
	Claim 17.  A bypass fiber extending along the second fiber pathway, the bypass fiber being optically coupled to a fiber of the feeder cable (Col. 7, lines 1-10).
	Claim 21.  Puetz discloses a method of distributing an optical signals through a fiber distribution hub (Fig. 8) within an optical network, the fiber distribution hub being located within the network intermediate a signal source and subscribers (Fig. 1-8), the method comprising:
receiving a plurality of optical signals at the fiber distribution hub (at 41);
splitting a first plurality of the optical signals received at the fiber distribution hub into split optical signals (at 392);
routing the split optical signal from the fiber distribution hub towards the subscribers (via 392 to 60); and
passing through a second plurality of the optical signals received at the fiber distribution hub towards the subscribers without splitting the optical signals (Col. 7, lines 1-10).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 5-6 and 18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Puetz in view of Reagan et al. (US 2006/0008231 A1, hereinafter “Reagan”).
Regarding claims 5 and 6, Puetz discloses the invention of claim 2, but does not teach the first fiber pathway includes an optical splice location upstream of the optical splitter.  Nor does Puetz disclose a splice tray disposed at the splice location, the splice tray holding splices optically coupling fibers of the feeder cable to splitter input fibers.
Reagan teaches a fiber distribution hub wherein the splitter hub (54) includes multiple distribution cables, connectorized or fusion spliced between splitter and distribution hub (54).  Fiber drop terminal may be spliced to an optical fiber in the field by a linesman, or other crafts person, at a determined location (Para [0050]-[0051]).  Fig. 8 shows a distribution hub (358) comprising a splice tray disposed at the splice location, the splice tray holding splices optically coupling fibers of the feeder cable to splitter input fibers.
It would have been obvious to one having ordinary skill in the art at the time of filing to recognize the splice tray and splitter are oriented such that it would be possible to reconfigure fiber pathways or to repair broken fibers.  One would be motivated to reconfigure or repair broken fibers to provide maintenance to fiber distribution hub.
Regarding claim 18, Puetz discloses the invention of claim 2, however, Puetz does not teach the interior is a first interior, and wherein the cabinet also defines a second interior that is separately accessible from the first interior, and wherein a grounding interface is disposed within the second interior.
Reagan teaches embodiments of various fiber distribution hub are provided with termination, splicing interconnection, splitting, and grounding for metallic members and for the cabinet (Para [0078]).
It would have been obvious to one having ordinary skill in the art at the time of filing that 67 AND (nut bolt thread) SAME ground$3
 fiber distribution hub is an optical communication distribution node that requires electrical components to power and function.  Therefore, the electrical components would require grounding to provide electrical potential of the conductors and prevent static discharge.  The motivation for grounding the fiber distribution hub is essential for the hub’s power and functionality.
Claim 19 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Puetz in view of Reagan as applied to claim 18 above, and further in view of Camporeale et al. (US  6,241,200 B1, hereinafter “Camporeale”).
Puetz in view of Reagan teach the invention of claim 18, but do not teach the grounding interface includes a chassis grounding interface and a plurality of cable ground grounding interfaces, wherein the cable grounding interfaces include posts, and wherein each post electrically connects to a bus plate through a nut threaded onto the post.
Camporeale teaches an electromagnetic interference grouping clamp.  In Fig. 4, the grounding clamp (10) is secured to a grounded chassis (22).  The grounding clamp (10) is secured to the grounded chassis (22) by two fasteners (23) which are passed through the fastener openings (19) formed in the ends of the second bracket (12). The fasteners (23) may be sheet metal screws, rivets, nut and bolt arrangements, or any other type of known fasteners (Col. 3, lines 57-63). 
It would have been obvious to one having ordinary skill in the art at the time of filing to recognize the grounding interface of Camporeale can be incorporated in the fiber distribution hub of Puetz in view of Reagan.  Camporeale further teaches motivation for employing the grounding interface is to provide organization to the cables and strain relief means for the cables when they are secured to the grounding interface.
Claim 20 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Puetz in view of Reagan as applied to claim 18 above, and further in view of Beck (US7,362,942 B2, hereinafter “Beck”).
Puetz in view of Reagan teach the invention of claim 18, but do not teach the grounding interface includes a plurality of cable grounding terminals having first ends accessible from the first interior and the second ends accessible the second interior, wherein the cable grounding terminals are configured to be isolated from one another from the second interior, and wherein the cable grounding terminals are configured to be disconnected from ground from the second interior.
Beck teaches a grounding fiber storage tray wherein the chassis 34 incorporates a grounding point for electrical connection to a facility ground.  To ground the drawer (36), the rear wall (46) is electrically connected to the bolt (54) through a grounding strap (50).  The grounding strap (50) is flexible and is made of stainless steel, nickel silver, or some similar conductive flexible material (Figs. 1-2 and Col. 2, line 51 to Col. 3, line 19).
It would have been obvious to one having ordinary skill in the art at the time of filing to provide multiple level ground terminal to allow multiple devices to be grounded while reducing long wiring configurations.  The multi-level grounding technique of Beck would reduce long wiring configurations which would eliminate the need provide wire organizer within the distribution hub.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erin D Chiem whose telephone number is (571)272-3102. The examiner can normally be reached 10 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas A. Hollweg can be reached on (571) 270-1739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RYAN A LEPISTO/Primary Examiner, Art Unit 2874                                                                                                                                                                                                        



/ERIN D CHIEM/Examiner, Art Unit 2874